Citation Nr: 0634602	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-06 819	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware.


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left foot, 
associated with diabetes mellitus.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right foot, 
associated with diabetes mellitus.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic retinopathy of the left eye.

7.  Entitlement to an initial compensable disability rating 
for right ear hearing loss. 

8.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  The file was 
later transferred to the jurisdiction of the Regional Office 
in Wilmington, Delaware.


FINDING OF FACT

The veteran died in August 2006.




CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



	______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


